Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, including claims 1-12, in the reply filed on 07/19/2022 is acknowledged.
Applicant is therefore requested to cancel the non-elected claims 13-20.
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electromagnetic radiation source configured to illuminate the surface with electromagnetic radiation as recited in claim 3; detecting an interference pattern caused by interference of electromagnetic radiation reflected by the substrate and electromagnetic radiation scattered by one or more ions at the surface as recited in claim 5; and one or more devices configured to cause one or more ions analyzed by the non-destructive mass analyzer to be deposited upon the surface as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (2012/0068068).
	Hill et al. (2012/0068068) discloses, in figs. 1-10, an ion detector which includes 
Regarding claim 1:
a surface of a sample 102 configured to receive one or more ions of an ion beam 128 (see figs. 1-3, [0063]); and
a detector 126, 1160 configured to detect one or more ions by detecting electromagnetic radiation scattered by one or more ions at the surface (see figs. 2, 3, 9 [0055], [0058]-[0068], [0080], [0083]-[0088]).
Regarding claim 2, wherein the surface is a surface of a transparent substrate (see figs. 5-7, crystalline or crystal in [0007], [0099]-[0101]).
Regarding claim 4, wherein the detector is configured to detect one or more ions by detecting an interference pattern caused by one or more ions at the surface (see [0100]).
Regarding claim 6, wherein the ion detector is configured to detect one or more gas phase ions (see [0004], [0040], [0056], [0097]-[0101], [0105]-[0120]).
Regarding claim 7, an analyser comprising the ion detector of claim 1 (see “time-of-flight detectors” in [0121]).
Regarding claim 8, wherein the analyser is configured to determine the mass to charge ratio, charge, mass, time of flight, ion mobility and/or collision cross section of one or more ions (see “time-of-flight detectors” in [0121]).
Regarding claim 11, an analytical instrument comprising the ion detector (see “time-of-flight detectors” in [0121]).
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouard et al. (2010/0294924).
	Brouard et al. (2010/0294924) discloses, in figs. 1-4, an ion spectrum analyzing apparatus including an ion detector which includes:
Regarding claim 1:
a surface configured to receive one or more ions (see fig. 1, [0002], [0004], [0008], [0018]); and
a detector 6 configured to detect one or more ions by detecting electromagnetic radiation scattered by one or more ions at the surface (see fig. 1, [0002], [0004], [0008], [0018]).
Regarding claim 2, wherein the detector 6 includes a surface of a transparent substrate 10 for producing a pulse of light which is recorded by using a camera 8.
Regarding claim 3, further comprising an electromagnetic radiation source configured to illuminate a sample with electromagnetic radiation (see laser, MALDI in [0014], [0026], [0031], [0032], [0036]).
Regarding claim 6, wherein the ion detector is configured to detect one or more gas phase ions (see electrospray ionization in [0014], [0026] and [0029], [0036]).
Regarding claim 7, an analyzer comprising the ion detector (see fig. 1).
Regarding claim 8, wherein the analyzer is configured to determine the mass to charge ratio, charge, mass, time of flight, ion mobility and/or collision cross section of one or more ions (see a flight tube 7 in fig. 1).
Regarding claim 9, further comprising a field free or drift region, wherein the surface is arranged at an exit region of the field free or drift region (see fig. 1).
Regarding claim 10, further comprising an ion mobility separator, wherein the surface is arranged at an exit region of the ion mobility separator (see fig. 1, [0029]).
Regarding claim 11, an analytical instrument comprising the ion detector (see fig. 1, abstract).
Claims 5 and 12 would be allowable if rewritten to overcome objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Raptakis et al. (2013/0306855) discloses a mass spectrometer system having efficient detection of ion species utilizing fluorescence and optics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881